     Case 8:19-cv-01888-JVS-JDE Document 19 Filed 12/15/19 Page 1 of 1 Page ID #:164



1

2
                                            EXHIBIT A
3                                    JUDGE JAMES V. SELNA
                            PRESUMPTIVE SCHEDULE OF PRETRIAL DATES
4
                                                                 Plaintiff’s
5                                                         Weeks Request
      Matter                                Time          before (Insert     Defendant’s Court
6                                                          trial specific    Request     Order
                                                                 date)
7                                             8:30 a.m.
     Trial date (jury) (court)               (Tuesdays)          12/15/2020
     Estimated length: 4 days
8
     [Court trial:] File Findings of Fact
9    and Conclusions of Law and                             -1   12/7/2020
     Summaries of Direct Testimony
10   Final Pretrial Conference; Hearing
     on Motions in Limine; File Agreed
11   Upon Set of Jury Instructions and
     Verdict Forms and Joint Statement      11:00 a.m.      -2   11/30/2020
     re Disputed Instructions and Verdict   (Mondays)
12   Forms; File Proposed Voir Dire Qs
     and Agreed-to State of Case
13
     Lodge Pretrial Conf. Order;
     File Memo of Contentions of Fact                            11/23/2020
14   and Law; Exhibit List; Witness List;                   -3
     Status Report re Settlement
15   Last day for hand—serving Motions
                                                            -6   11/2/2020
     in Limine
16                                            1:30 p.m.
      Last day for hearing motions           (Mondays)      -7   10/26/2020
17
      Last day for hand—serving motions
18    and filing (other than Motions in                    -11   9/28/2020
      Limine)
19                                                               8/31/2020
     Non-expert Discovery cut-off                          -15
20
21         ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING CONFERENCE
22
      L.R. 16-14 Settlement Choice: (1) CT/USMJ (2) Court Mediation Panel       (3) Private ADR
23

24      Expert discovery cut-off
        Rebuttal Expert Witness Disclosure
25      Opening Expert Witness Disclosure
        [See F.R.Civ.P. 26(a)(2)]
26
        Last day to conduct Settlement                           10/1/2020
        Conference
27
        Last day to amend pleadings or add                       3/1/2020
28      parties

                                                EXHIBIT A
